By the Court,

Kingman, C. J.
The only error complained of in this case is the refusal of the court below to grant a new trial. No exceptions were taken to the rulings of the court in the admission of testimony, or in instructions to the jury. It is only claimed that the verdict is against the evidence. *59We need, not again state the rule of this court on such a case; we do not weigh the evidence;-that was the jirovinee of the jury. It is enough that there is evidence to support the verdict; and the court below having refused to grant a new trial, .it is not for ns to overrule its decisions because we may think the weight of evidence is against the verdict.
A better reason, if possible, -may he given. The record does not purport to contain all the evidence, and therefore, it is absolutely impossible for this court to form any opinion as to whether the verdict should have been set aside or not.
The decision is affirmed.
All the justices concurring.